Exhibit 16.1 December 3, 2007 Mr. Bradley S. Wear Chief Financial Officer I-Trax, Inc. 4 Hillman Drive Suite 130 Chadds Ford, PA19317 Dear Mr. Wear: Effective October 3, 2007, the partners of Goldstein Golub Kessler LLP (GGK), became partners of McGladrey & Pullen, LLP in a limited asset purchase agreement.As a result of this transaction, the client-auditor relationship between I-Trax, Inc. (Commission File Number 001-31584) and GGK, independent registered public accounting firm, has ceased. Sincerely, /s/ Goldstein Golub Kessler LLP GOLDSTEIN GOLUB KESSLER LLP cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission 100 F Street N.E. Washington, D.C.20549-7561
